                                                                        P"l« p
                                                                 U.S.DBTRlcfcOUhl
                                                         SAVANNAH Dm
                IN THE UNITED STATES DISTRICT COURT F9gljgnFC-5 PU
                      THE SOUTHERN DISTRICT OF GEORGIA                 '             09
                              SAVANNAH DIVISION


BRANCH BANKING AND TRUST
                                                                    SO. uibbiF GA. -
COMPANY,

       Plaintiff,

V.                                                CASE NO. CV418-278


J. ANTHONY REGISTER and JOHN
H. MEEKS,

       Defendants.




                                    ORDER


       Before   the   Court   is    Plaintiff    Branch     Banking    and       Trust

Company's ("BB&T") Motion for Summary Judgment {Doc. 18), to which

Defendants have responded (Doc. 22). For the following reasons,

Plaintiff's motion is GRANTED.


                                   BACKGROUND^


       This case arises out of a series of promissory notes and

guaranties entered into between BB&T and Highland Enterprises,

Inc. ("Highland Enterprises"), a corporation owned by Defendants




1 In compliance with Southern District of Georgia Local Rule 56.1,
Plaintiff   served     Defendants    with   a   statement   of   material facts
that   Plaintiff claimed      were    undisputed.    (Doc.    18,     Attach.      2.)
Defendant has not objected to Plaintiff's statement of material
facts. Under Local Rule 56.1, uncontested statements are deemed
admitted. See Ameris Bank v. SB Partners, LLC, 157 F. Supp. 3d
1356, 1359-60 (S.D. Ga. 2016). Therefore, the Court will consider
Plaintiff's facts admitted.
J. Anthony Register and John H. Meeks.^ (Doc. 18, Attach. 2 at 1.)

There are three notes at issue:


  (1)   Note-2 was executed by Highland Enterprises on
        November 26, 2003 for $772,200.00. (Doc. 18, Attach.
        2 at 1; Doc. 19, Attach. 2.) Defendants Register and
        Meeks signed Note-2 on behalf of Highland Enterprises.
        (Doc. 18, Attach. 2 at 2; Doc. 19, Attach. 2.) The
        interest rate on Note-2 was BB&T's prime rate plus
        0.125% per annum. (Doc. 18, Attach. 2 at 1; Doc. 19,
        Attach. 2.) The interest rate was to be adjusted daily
        as BB&T's prime rate changed. (Doc. 18, Attach. 2 at
        1; Doc. 19, Attach. 2.) On November 26, 2003,
        Defendants Register and Meeks both executed personal
        guaranties unconditionally guaranteeing the payment
        of "Note-2 and any and all debts then owing or
        thereafter incurred from Highland Enterprises to
        BB&T." (Doc. 18, Attach. 2 at 2; Doc. 19, Attach. 4,
        Attach.   5.)   Highland    Enterprises   subsequently
        executed a series of note modification agreements that
        extended the maturity date of Note-2. (Doc. 18,
        Attach.    2    at   2;    Doc.   19,   Attach.   3.)   These
        modification agreements were signed by Defendants
        Register and Meeks on behalf of Highland Enterprises.
        (Doc. 18, Attach. 2 at 2; Doc. 19, Attach. 3.) As
        security for Note-2, Highland Enterprises executed a
        Georgia Security Deed and Security Agreement ("Note-
        2 Security Agreement"), granting BB&T a security
        interest in certain real property. (Doc. 18, Attach.
        2 at 3; Doc. 19, Attach. 6.) The Note-2 Security
        Agreement was signed by Defendants Register and Meeks.
        (Doc. 19, Attach. 6 at 7.)

  (2)   Note-6    was   executed    by    Highland   Enterprises   on
        November 16, 2005 for $575,000.00. (Doc. 18, Attach.
        2 at 3; Doc. 19, Attach. 7.) Defendants Register and
        Meeks signed Note-6 on behalf of Highland Enterprises.
        (Doc. 18, Attach. 2 at 4; Doc. 19, Attach. 7.) The
        interest rate on Note-6 was BB&T's prime rate plus
        0.125% per annum. (Doc. 18, Attach. 2 at 4; Doc. 19,
        Attach. 7.) The interest rate was to be adjusted daily
        as BB&T's prime rate changed. (Doc. 18, Attach. 2 at
        4; Doc. 19, Attach. 7.) On November 25, 2008,


2 Highland Enterprises is not a party to this matter.

                                      2
        Defendants Register and Meeks executed personal
        guaranties unconditionally guaranteeing the payment
        of "Note-6 and any and all debts then owing or
        thereafter incurred from Highland Enterprises to
        BB&T." (Doc. 18, Attach. 2 at 4-5; Doc. 19, Attach.
        9, Attach. 10.) On the same day. Highland Enterprises
        executed a note modification agreement that extended
        the maturity date of Note-6. (Doc. 18, Attach. 2 at
        4; Doc. 19, Attach. 8.) This modification agreement
        was signed by Defendant Register on behalf of Highland
        Enterprises. (Doc. 18, Attach. 2 at 4; Doc. 19,
        Attach. 8 at 5.) As security for Note-6, Highland
        Enterprises executed a Georgia Security Deed and
        Security Agreement (^'Note-6 Security Agreement"),
        granting BB&T a security interest in certain real
        property. (Doc. 18, Attach. 2 at 5; Doc. 19, Attach.
        11.) The Note-6 Security Agreement was signed by
        Defendants Register and Meeks. (Doc. 19, Attach. 11.)

  (3)   Note-9 was executed by Highland Enterprises on
        February 4, 2008 for $768,000.00. (Doc. 18, Attach. 2
        at 4; Doc. 19, Attach. 12.) Defendants Register and
        Meeks signed Note-9 on behalf of Highland Enterprises.
        (Doc. 18, Attach. 2 at 5-6; Doc. 19, Attach. 12.) The
        interest rate on Note-9 was BB&T's prime rate plus
        0.000% per annum. (Doc. 18, Attach. 2 at 6.) On
        February 4, 2008, Register and Meeks executed personal
        guaranties unconditionally guaranteeing the payment
        of "Note-9 and any and all debts then owing or
        thereafter incurred from Highland Enterprises to
        BB&T." (Doc. 18, Attach. 2 at 6; Doc. 19, Attach. 13,
        Attach. 14.) As security for Note-9, Highland
        Enterprises executed a Georgia Security Deed and
        Security Agreement ("Note-9 Security Agreement"),
        granting BB&T a security interest in certain real
        property. (Doc. 18, Attach. 2 at 6-7; Doc. 19, Attach.
        15.) The Note-9 Security Agreement was signed by
        Defendants Register and Meeks. (Doc. 18, Attach. 2 at
        6-7; Doc. 19, Attach. 15.)

Defendants Register and Meeks defaulted on all 3 notes. (Doc. 18,

Attach. 2 at 7; Doc. 19, Attach. 16-18.) Consequently, on October

5, 2010, Plaintiff foreclosed on the properties secured by the
Note-2 Security Agreement, Note-6 Security Agreement, and Note-9

Security    Agreement.      (Doc.    18,    Attach.   2 at    7.)    Prior   to   the

foreclosure sale, the principal balances due on the notes were as

follows:    Note-2    had    $761,109.23        due   (Doc.   16),     Note-6     had

$566,741.65 due (Doc. 17), and Note-9 had $716,472.94 due (Doc.

18).

       At the foreclosure sale, each property was sold to Atlas GA

II SPE, LLC, a subsidiary of BB&T, for the following amounts: the

property    secured   by     the     Note-2    Security    Agreement     sold     for

$490,000; the property secured by the Note-6 Security Agreement

sold for $340,000; and the property secured by the Note-9 Security

Agreement sold for $440,000. (Doc. 19, Attach. 2 at 9.) However,

the foreclosure sale         did    not    yield   the full principal amounts

remaining under the notes. (Doc. 18, Attach. 2 at 9.) As a result,

BB&T filed suit in this Court seeking recovery of the remaining

principal balances due under the notes, interest due under the

notes, and statutory attorneys' fees. (Doc. 1.)

       In   its   complaint.        Plaintiff      BB&T   declared     the   entire

indebtedness immediately due and payable. (Doc. 1; Doc. 19, Attach.

1 at 26.) Defendants filed two separate answers and each answer

asserted five defenses: (1) that Plaintiff fails to state a claim

upon which relief can be granted; (2) that Plaintiff's allegations

fall outside of the applicable statute of limitations; (3) that

Plaintiff has unjustly enriched itself by taking advantage of the
labor   of   Defendants; (4)        that   every allegation     not expressly

admitted to is denied; and (5) that the guaranties as to their

design and language do not comply with the requirements of O.C.G.A.

§ 9-3-23 and are in part and in whole unenforceable. (Doc. 11,

Attach. 1; Doc. 16.)

      On August 22, 2019, Plaintiff filed this Motion for Summary

Judgment stating that Defendants are liabile as a matter of law

because they admitted that they signed the notes and guaranties

and   then   defaulted   on   the   notes;   that   Defendants'   admissions,

BB&T's business records, and affidavit testimony establish damages

as a matter of law; and that Defendants have no valid defenses.


(Doc. 18, Attach. 1 at 7-24.) Defendants filed a response arguing

only that summary judgment should not be granted because Plaintiff

failed to account for approximately $30,000 of work performed by

Defendants on pieces of property belonging to Plaintiff. (Doc. 22

at 3.) Defendants claim that they performed this work without

receiving compensation from Plaintiff and, therefore. Plaintiff

would be unjustly enriched if Defendants were not paid. (Id.) In

response. Plaintiff argues that Defendants' allegation of unjust

enrichment     is   "unsupported       and    cursory,"   but     nevertheless

Plaintiff agrees to offset the total amount due on the notes by

$30,000 to "eliminate any potential issue of fact . . . ." (Doc.

24 at 5.)
                            STAMDAPD OF REVIEW


     Summary     judgment   shall    be   rendered        the   pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law." Fed. R. Civ. P. 56(c). The

"purpose of summary judgment is to ^pierce the pleadings and to

assess the proof in order to see whether there is a genuine need

for trial.' " Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986)

(citing   Fed. R. Civ. P. 56 advisory committee notes). Summary

judgment is appropriate when the nonmovant "fails to make a showing

sufficient to establish the existence of an element essential to

that party's case, and on which that party will bear the burden of

proof at trial." Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106

S. Ct. 2548, 2552, 91 L. Ed. 2d 265 (1986). The substantive law

governing the action determines whether an element is essential.

DeLonq Equip. Co. v. Wash. Mills Abrasive Co., 887 F.2d 1499, 1505

(11th Cir. 1989).

     As the Supreme Court explained:

           [A] party seeking summary judgment always
           bears the initial responsibility of informing
           the   district    court   of   the   basis   for   its
           motion, and identifying those portions of the
           pleadings,     depositions,    answers     to
           interrogatories, and admissions on file,
           together with the affidavits, if any, which it
               believes demonstrate the absence of a genuine
               issue of material fact.


Celotex, 477 U.S. at 323, 106 S. Ct. at 2553. The burden then

shifts    to    the    nonmovant       to    establish,   by   going   beyond   the

pleadings, that there is a genuine issue as to facts material to

the nonmovant's case. Clark v. Coats S Clark, Inc., 929 F.2d 604,

608 (11th Cir. 1991). The Court must review the evidence and all

reasonable factual inferences arising from it in the light most

favorable to the nonmovant. Matsushita, 475 U.S. at 587-88, 106 S.

Ct. at 1356. However, the nonmoving party "must do more than simply

show that there is some metaphysical doubt as to the material

facts." Id., 475 U.S. at 586, 106 S. Ct. at 1356. A mere "scintilla"

of evidence, or simply conclusory allegations, will not suffice.

See, e.g., Tidwell v. Carter Prods., 135 F.3d 1422, 1425 (11th

Cir. 1998). Nevertheless, where a reasonable fact finder may "draw

more than one inference from the facts, and that inference creates

a genuine issue of material fact, then the Court should refuse to

grant summary judgment." Barfield v. Brierton, 883 F.2d 923, 933-

34 (11th Cir. 1989).

                                       ANALYSIS


I.      DEFENDANTS^    LIABILITY


        Defendants do not dispute that the notes, guaranties, and

security agreements are governed under the laws of Georgia. (See

e.g.,    Doc.    19,   Attach.     7    at   3.)   In   Georgia,   "[i]t   is   well
established that a plaintiff seeking to enforce a promissory note

establishes a prima facie case by producing the note and showing

that it was executed." Stewart v. Johnson, 269 Ga. Ct. App. 698,

699, 605 S.E.2d 111, 113 (Ga. Ct. App. 2004); (citing O.C.G.A. §

11-3-308(a); Vandeqriff v. Hamilton, 238 Ga. App. 603, 603, 519

S.E.2d 702, 703 (Ga. Ct. App.    1999)). Once the note has been

produced and shown to be executed, "the plaintiff is entitled to

judgment as a matter of law unless the defendant can establish a

defense." Stewart, 269 Ga. App. at 699; (citing O.C.G.A. § 11-3-

308(b); McLemore v. Sw. Ga. Farm Credit, 230 Ga. App. 85, 87, 495

S.E.2d 335, 337 (Ga. Ct. App. 1998); Commonwealth Land Title Ins.

Co. V. Miller, 195 Ga. App. 830, 832, 395 S.E.2d 243, 245 (Ga. Ct.

App. 1990); Sadler v. Trust Co. Bank of S. Ga., 178 Ga. App. 871,

873, 344 S.E.2d 694, 695 (Ga. Ct. App. 1986)).

     This case presents no genuine issue of material fact. As an

initial matter. Defendants did not object to Plaintiff's statement

of material facts and, therefore, the facts are deemed admitted.

See S.D. Ga. L.R. 56.1. Defendants have also expressly admitted

that they are liable for the amounts due on each note. (Doc. 19,

Attach. 19 at 3-4.) In Defendant Meeks' affidavit, he concedes

that Plaintiff BB&T loaned Highland Enterprises money in Note-2,

Note-6 and Note-9, that Defendants Register and Meeks personally

guaranteed the notes, and that Defendants have not paid the full

amount due on the notes. (Doc. 19, Attach. 19 at 3-4.) Moreover,


                                8
in their response brief. Defendants do not dispute their liability

under the notes nor point to any evidence contradicting Plaintiff s

statement of material facts. In fact. Defendants only argue that

Plaintiff      should   not    be   granted     summary      judgment     because

"Plaintiff failed to support its alleged damages . . . through its

failure   to   account for     work    done   by   both    Defendants    for   the

Plaintiff . . . that went uncompensated by [BB&T]." (Doc. 22 at

2.) Defendants go on to assert, without pointing to any evidence,

that Plaintiff owes them $30,000 for improving the value of the

foreclosed properties. (Doc. 22 at 1.) As a result. Plaintiff is

entitled to judgment as a matter of law because it has shown that

Defendants executed Note-2, Note-6, and Note-9, that Defendants

defaulted on the notes, and that Defendants do not assert any valid

defense. (Doc. 18, Attach. 2.)

     The Court need not address           Defendants' sole argument—that

Plaintiff will be unjustly enriched because it did not compensate

Defendants     for   $30,000   worth    of    labor.^     (Doc.   22.)   Instead,

Plaintiff, in its reply to Defendants' Response to Plaintiff's

Motion for Summary Judgment, has agreed to offset the damages award

by $30,000 so as to "eliminate any potential issue of fact . . . ."




3 Even if the Court did consider Defendants' argument. Defendants
failed to produce any evidence regarding the labor performed, the
value of such labor, or that Plaintiff induced Defendants' labor.
Thus, Defendants could not establish a genuine issue of material
fact without any evidence supporting their argument.
(Doc.    24   at    5.)    As    a    result.    Plaintiff's    Motion     for      Summary

Judgment against Defendants' is GRANTED.

II.     DAMAGES


        Plaintiff also argues that summary judgment is proper as to

the amount of damages due on the notes, including interest and

attorney's fees. (Doc. 18, Attach.                   1.)    Plaintiff has provided

detailed calculations of the unpaid principal amounts and accrued

interest for each note up to August 13, 2019. (Doc. 19, Attach. 1

at 11-26.) However, Plaintiff also seelcs daily interest, at varying

rates, for each note through the date of this Order. (Doc. 18,

Attach. 1 at 17.) Additionally, Plaintiff seeks attorney's fees

under O.C.G.A. § 13-1-11. Each of these requests for damages will

be addressed in turn.


      First, Plaintiff requests the unpaid principal balances on

Note-2,    Note-6,        and   Note-9.    (Doc.    18,    Attach.   1    at   9.)    After

applying the foreclosure sale proceeds to the principal balances,

Note-2 has an outstanding balance of $271,109.23, Note-6 has an

outstanding principal balance of $226,741.65, and Note-9 has an

outstanding        principal         balance    of $276,472.94.      (Id.)     In    total.

Defendants     owe    $774,323.82          under    Note-2,    Note-6,     and      Note-9.

Defendants     did    not       dispute    Plaintiff's     calculations        of    unpaid

principal     balances.         However,       Plaintiff   agreed    to    offset     this

amount by $30,000 in their reply brief. (Doc. 24 at 5.) As a




                                               10
result, the Court finds that Defendants' liability on the total

principal amount owed on the notes is $744,323.82.

        Second, Plaintiff requests unpaid interest on Note-2, Note-

6, and Note-9. (Doc. 18, Attach. 1 at 10.) Defendants did not

dispute Plaintiff's calculations of unpaid interest. As of August

13,    2019,    Defendants     owe   $123,904.37        in     interest   on    Note-2,

$100,843.10 in interest on Note-6, and $113,778.70 in interest on

Note-9.      (Id.   at     13-17.)   As   a    result,    the    Court    finds   that

Defendants' liability on the the total interest owed on the notes

through August 13, 2019 is $338,526.17.

       Third, Plaintiff requests daily interest on each note from

August 14, 2019 through the date of judgment—that is, the date of

this Order. (Doc. 18, Attach. 1 at 17.) Defendants did not dispute

Plaintiff's request for daily interest. Specifically, Plaintiff

requests $40.4781 per day under Note-2, $33.8538 per day under

Note-6, and $40.3190 per day under Note-9. (Id.) As a result, the

Court    finds      that    Defendants'       are    liable    for   daily     interest

calculated at the foregoing rates from August 14, 2019 to the date

of this Order.


       Lastly, Plaintiff requests statutory attorneys' fees pursuant

to    O.C.G.A. §      13-1-11(a)(2).      The       statute,    in   pertinent    part,

states:


       (a)     Obligations to pay attorney's fees upon any note or
               other evidence of indebtedness, in addition to the
               rate of interest specified therein, shall be valid

                                          11
            and enforceable and collectable as a part of such
            debt if such note or other evidence or indebtedness
            is collected by or through an attorney after
            maturity, subject to subsection (b) of this Code
            section and the following provisions: . . . (2) If
            such    note   or    other        evidence   of   indebtedness
            provides for the payment of reasonable attorney's
            fees without specifying any specific percent, such
            provision shall be construed to mean 15 percent of
            the first $500.00 of principal and interest owing
            on such note or other evidence of indebtedness and
            10 percent of the amount of principal and interest
            owing thereon in excess of $500.00 . . . .

O.C.G.A. § 13-1-11(a)(2).        In this case, the notes do not specify

a specific percent of the principal amounts and interest that will

account for    attorney's fees.          Additionally,    Defendants did      not

dispute Plaintiff's recovery of attorney's fees under § 13-1-11.

As   a   result,   the   Court   finds    that    Defendants   are   liable   for

attorney's fees in the amount of $111,359.99, as determined by

§ 13-1-11(a)(2).5




" The Court notes that § 13-1-11(b)(1) allows a party to seek a
determination as to the reasonableness of attorney's fees when the
award is greater than $20,000.00. O.C.G.A. § 13-1-11(b)(1). Here,
Plaintiff notified Defendants in the Motion for Summary Judgment
that Plaintiff intended to pursue attorney's fees under § 13-1-
11(a)(2). (Doc. 18, Attach. 1 at 18.) Defendants did not seek a
determination of reasonableness of the fees owed in their response
to the motion. As a result, the Court will proceed under § 13-1-
11(a)(2) without a determination as to the reasonableness of the
amount of attorney's fees.
5 This amount was calculated by finding the total principal balance
and interest owed on each note, calculating 15% of the first $500
of each note, calculating 10% of the amount in excess of $500 of
each note, and adding each note's final calculation together for
a total amount of attorney's fees.

                                         12
                               CONCLUSION


     For   the   foregoing   reasons,     Plaintiff   BB&T's   Motion   for

Summary Judgment is GRANTED. The Court DIRECTS the Clerk to enter

judgment in favor of BB&T against Defendants Register and Meeks

and ORDERS that Defendants Register and Meeks pay the following

amounts:   (1)   $744,323.82   in     unpaid   principal   balances;    {2)

$338,526.17 in interest; (3} the daily interest accrued from August

14, 2019 to the date of this Order at the rates specified above;

(4) attorney's fees in the amount of $111,359.99; and (5) the

appropriate court costs of Plaintiff. The Clerk is DIRECTED to

close this case.


     SO ORDERED this         "day of December 2019.



                                    WILLIAM T. MOORE, JR.,
                                    UNITED STATES   DISTRICT COURT
                                    SOUTHERN   DISTRICT OF GEORGIA




                                     13
